DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara et al (US 5,885,654).
With respect to Claim 1, Hagiwara et al discloses a composition for forming silica comprising a silicon containing polymer (hexamethyl disilazane)  and a solvent (dibutyl ether). See Example 1, column 7, lines 30-60.  With respect to the limitation “ wherein the silica layer formed from the composition for forming the silica layer satisfies Relation 1…”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, a composition comprising silicon containing polymer and a solvent is claimed. The intended use of the composition is the 
	With respect to Claim 2, Hagiwara et al discloses the silicon containing polymer is an organic inorganic polysilazane. See Example 1, column 7, lines 30-60.  
	With respect to Claim 3, the etch rates of the silica composition to be formed is simply a statement of intended utility, as discussed with respect to Claim 1.
	With respect to Claim 4, the silica composition to be formed and its relation 2,  are simply a statement of intended utility as discussed with respect to Claim 1.
	With respect to Claim 5, Hagiwara et al discloses chemical formula 1. See Example 1, column 7, lines 30-60.  
	With respect to Claim 7, Hagiwara et al discloses a silica layer, the composition of Claim 1 and a curing step. See column 3, lines 40-50.
	With respect to Claim 8, Hagiwara et al discloses an electronic device. See the Abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al (US 5,885,654).
 	Hagiwara et al is relied upon as discussed above with respect to Claims 1-5 and 7-8. Moreover, Hagiwara et al disclose the polymer solution is 20% of the composition for forming the silica layer. See Example 1, column 7, lines 30-60.  
However, Hagiwara does explicitly disclose the silicon containing polymer is included in an amount of 0.1 to 30 wt % on a total amount of the composition for forming the silica layer.
It would have been obvious for one of ordinary skill in the art to arrive at the presently claimed range, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to Allen v. Coe, 57 USPQ 136.  Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955).

Claim Objections
Claim 4 is objected to because of the following informalities:  in the second to last line, Relation 22 should be written as Relation 2.  Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






AGG
April 18, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812